Name: Commission Regulation (EEC) No 1976/82 of 19 July 1982 imposing a provisional anti-dumping duty on certain imports of certain chemical fertilizer originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 7. 82 Official Journal of the European Communities No L 214/7 COMMISSION REGULATION (EEC) No 1976/82 of 19 July 1982 imposing a provisional anti-dumping duty on certain imports of certain chemical fertilizer originating in the United States of America the said anti-dumping duty of exports of the product concerned by Allied Corporation and Transcontinental Fertilizer Company are no longer justified ; Whereas the information available to the Commission does not indicate that the average margin of dumping has changed significantly ; Whereas, under these circumstances, the Commission considered that further investigation was warranted and accordingly reopened the proceedings ; whereas, furthermore, the Community's interests call for imme ­ diate application of provisional measures on exports by Allied Corporation and Transcontinental Fertilizer Company using the information available in accor ­ dance with Article 10 (6) of Regulation (EEC) No 3017/79 ; whereas, on the basis of the information verified by the Commission during the abovemen ­ tioned anti-dumping investigation, this provisional duty should be at a rate of 6-5 % , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 10 thereof, After consultations within the Advisory Committee set up under Regulation (EEC) No 3017/79, Whereas on 26 February 1980 the Commission published in the Official Journal of the European Communities (3) a notice of the initiation of an anti ­ dumping procedure concerning imports of urea ammonium nitrate solution fertilizer (UAN) origina ­ ting in the United States of America ; Whereas the Commission conducted an examination of dumping and injury showing, as set out in Council Regulation (EEC) No 349/81 (4), that there was dumping, the average margin of which was found to be 6*5 %, that there was injury caused to the Commu ­ nity industry concerned by these dumped imports and that the Community's interests called for the imposi ­ tion of a definitive anti-dumping duty which, having regard to the extent of the injury caused, should be equal to the average dumping margin found ; Whereas voluntary price undertakings from a number of American exporters of the product concerned, including Allied Corporation (formerly Allied Chemical) and Transcontinental Fertilizer Company, were accepted by Commission Decision 81 /35/ HAS ADOPTED THIS REGULATION : Article 1 1 . A provisional anti-dumping duty is hereby imposed on urea ammonium nitrate solution fertilizer, falling within Common Customs Tariff subheading ex 31.02 C and corresponding to NIMEXE code ex 31.02-90 , originating in the the United States of America and exported by Allied Corporation and Transcontinental Fertilizer Company. 2. The rate of the duty shall be 6-5 % on the basis of the customs value determined in accordance with Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes (*). 3 . The entry of the product referred to in paragraph 1 into free circulation shall be conditional upon the deposit of security for the amount of the provisional duty. 4. The provisions in force for the application of customs duties shall apply to the duty referred to in paragraph 1 . EEC 0 ; Whereas, the Council accordingly exempted exports made by the US companies whose undertakings had been accepted from the definitive duty of 6-5 % , imposed by Regulation (EEC) No 349/81 ; Whereas Allied Corporation and Transcontinental Fertilizer Company have, by correspondence dated 7 June and 2 July 1982 respectively, renounced their undertakings ; whereas, therefore, the exemption from Article 2 Without prejudice to Article 7 (4) (b) and (c) of Regula ­ tion (EEC) No 3017/79 the parties concerned may (') OJ No L 339, 31 . 12. 1 979, p. 1 . (2) OJ No L 178, 22. 6. 1982, p. 9 . 0 OJ No C 47, 26. 2. 1980, p . 2. (4) OJ No L 39, 12. 2. 1981 , p . 4 . O OJ No L 39, 12 . 2 . 1981 , p . 35. 0 OJ No L 134, 31 . 5. 1980, p . 1 . No L 214/8 Official Journal of the European Communities 22. 7. 82 the adoption of definitive measures by the Council, whichever is the earlier. Article 3 make known their views, and apply to be heard orally by the Commission, within one month of the entry into force of this Regulation . Without prejudice to the povisions of Articles 11 , 12 and 14 of Regulation (EEC) No 3017/79 this Regula ­ tion shall apply for a period of four months or until This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1982. For the Commission Wilhelm HAFERKAMP Vice-President